 

Q!Q§§ ug !, .E 5 H

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search of

A rose gold colored Apple iPhone 7 Plus (rnodel A1661) with cracked Case Number; l 3 'm ` /6 o [bn )
touch screen, bearing alphanurneric identifiers FCC ID BCG- e3087A, ____

IC 579c-e3087a on the reverse of the device (hereinafter the

“DEVICE”), recovered during the execution of a search warrant at 714

W. Montana Street, Milwaukee, Wisconsin 53215 and currently secured

at the North Central HIDTA Offlce, located at 801 W. Michigan St,,

Milwaukee, WI 53233.

APPLICATION & AFFI])AVIT FOR SEARCH WARRANT

I, Jeffrey Metke, a federal law enforcement officer, request a search warrant and state under penalty
of perjury that I have reason to believe that on the following person or property:

A rose gold colored Apple iPhone 7 Plus (Inodel A1661) with cracked touch screen, bearing alphanumeric identitiers
FCC ID BCG- e3087A, IC 579c-e3087a on the reverse of the device (hereinalter the “DEVICE”), recovered during
the execution of a search warrant at 714 W. Montana Street, Milwaukee, Wisconsin 53215 and currently secured at
the North Central H[DTA Offlce, located at 801 W. Michigan St., Milwaukee, WI 53233.

located in the Eastem District of Wisconsin there is now concealed: Please see attached afl'ldavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 4l(c) is (check one or more):
./ evidence of a crime;
Elcontraband, fruits of a crime, or other items illegally possessed;
J property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).

The application is based on these facts:
./ Continued on the attached sheet, which is incorporated by reference.
EI Delayed notice of 180 days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

    
   

. ' Si¢l .'{F

’¢ /Jeffl‘ey Metke, U.S. Postal Inspector

Sworn before , and signed in my presence.
Date . 0 2018

City and state: Milwaukee Wisconsin

    

THE HO RABL A ID E. JONES
United States M is e Jud e
Name & Title of Jua'l l Officer

 

Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 1 of 17 Document 1

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Jeffrey R. Metke, being first duly sworn, hereby depose and state as follows:
AGENT BACKGROUND AND INFORMATION

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the examination of property-_an electronic
device-which is currently in law enforcement possession, and the extraction from that property
of electronically stored information described in Attachrrient B. 7

2. I am a United States Postal Inspector, assigned to the United States Postal
Inspection Service Domicile in Milwaukee, Wisconsin. I have been a federal law enforcement
agent for over eleven years. From July 2007 to February 2015, I served as a Special Agent With
the United States Department of Homeland Security and from February 2015, to the present day,
with the United States Postal Inspection Service. In addition, I have served as a Wisconsin state
certified law enforcement officer for multiple agencies in the state of Wisconsin since 1995.

3. The United States Postal Inspection Service is the primary investigative arm of the
United States Postal Service and is charged under Title 18, United States Code, Section 3061 with
the enforcement of laws governing the use and movement of the United States Mail, including the
misuse and fraudulent schemes involving the mail, crimes relating to mail fraud, narcotics
trafficking and identity theft involving the United States Mail.

4. I am currently a member of the North Central (formerly Wisconsin) High Intensity
Drug Trafficking Area Task Force (HIDTA) assigned to the drug interdiction initiative as an
investigator specializing in the smuggling, trafficking, and distribution of dangerous and controlled
substances through the United States Mail. I have conducted hundreds of drug investigations in

my two decades of law enforcement experience and received continual training in that and other

1
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 2 of 17 Document 1

 

fields. I am familiar with various methods of smuggling and trafficking narcotics and other
controlled substances and the proceeds from sale of such substances. I am also familiar with
methods used to evade detection of both the controlled substances and the proceeds from their sale
that are used by drug traffickers. Within the United States Postal Inspection Service, a primary
investigative assignment of mine is the Prohibited Mail-Narcotics program, which is responsible
for protecting the United States Mail from misuse by traffickers and smugglers of illicit controlled
substances. Also, this program is engaged in an effort to stop the misuse of the United States Mail
by said drug traffickers by seizing the proceeds of this unlawful activity as the proceeds are mailed
back to the sources of supply.

5. This affidavit is based upon my personal knowledge and upon information reported
to me by other federal and local law enforcement officers during the course of their official duties,
all of whom I believe to be truthful and reliable.

6. Because this affidavit is submitted for the limited purpose of securing a search
warrant, 1 have not included each and every fact known to me concerning this investigation I have
set forth only facts that I believe are sufficient to establish probable cause to believe that the
electronic device described herein contains evidence relating to the possession with intent to
distribute a controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and/or was used to facilitate the distribution and/or possession with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section 843 (b).

I. IDENTIFICATION OF THE DEVICE TO BE EXAMINED

7. The property to be searched is a rose gold colored Apple iPhone 7 Plus (model
A1661) with cracked touch screen, bearing alphanumeric identifiers FCC ID BCG- e3087A, IC
579c-e3087a on the reverse of the device (hereinafter the “DEVICE”), recovered during the

execution of a search warrant at 714 W. Montana Street, Milwaukee, Wisconsin 53215 and

2
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 3 of 17 Document 1

 

currently secured at the North Central HIDTA Office, located at 801 W. Michigan St., Milwaukee,
WI 53233.

8. The applied-for warrant would authorize the forensic examination of the DEVICE
for the purpose of identifying electronically stored data more particularly described in Attachment
B.

II. PROBABLE CAUSE ’
9. On Wednesday, August 1, 2018, United States Magistrate Judge William E. Duffin
authorized a search and seizure warrant for United States Priority Mail Express piece
EM085851139US (hereinafter “the parcel”). Your Affiant was the affiant for that search and
seizure warrant as well.
10. Upon execution of the search and seizure warrant for the parcel, your Affiant found
two brick-Shaped bundles covered in concentric layers of cling-style plastic wrap. Each brick
contained a white crystalline substance that field tested positive for the presence of cocaine, a
Schedule II controlled substance The two brick-shaped bundles had a combined approximate
gross total weight of 2,257 grams. The parcel was addressed in the following manner:
From: Jarnie E. Sosa
345 Calle Sena #114,
Urb. River Valley
Canovanas 00729

To: Arrnando Sosa
714 W. Montana Street
Milwaukee, WI 53215

11. On Thursday, August 2, 2018, your Affiant, along with members of the North
Central (formerly Wisconsin) High Intensity Drug Trafficking Area Task Force (HIDTA),

conducted a controlled delivery of the parcel to the address 714 W. Montana Street, Milwaukee

Wisconsin 53215. Your Affiant, acting in an undercover capacity as a U.S. Postal Service letter

3
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 4 of 17 Document 1

 

carrier, delivered the parcel to the front door of 714 W. Montana Street and scanned the parcel as
having been delivered. After the parcel was not picked up by the intended recipients, United States
Postal lnspector (USPI) Daniel York retrieved the parcel from the porch of 714 W. Montana Street.
Your Affiant had previously completed a United States Postal Service (USPS) Form 3849 (Notice
of Re-delivery card), which USPI York left in the mailbox for 714 W, Montana Street. The USPS
Form 3849 provided a number for the intended recipient to call to arrange redelivery for the parcel.

12. At approximately 6:30 p.m. on August 2, 2018, a man called the number listed on
the USPS Form 3849 card, and left the following recorded message: “Hello, this is Armando Sosa.
I call for redelivery to the tracking number EM085851139US for 714 W. Montana Street ZIP code
53215. Please you can redeliver it tomorrow. Thank you.” The person who identified himself as
“Armando Sosa” had called from telephone number (414) 397-0619 on four occasions that
evening. On one occasion, the caller left the above-referenced recorded message requesting
redelivery of the parcel.

13. On Monday August 6, 2018, after hearing the message, your Affiant called (414)
397- 0619 and left a message for “Armando Sosa.” Within an hour, a person calling from (787)
242-2729, who claimed to be “Arrnando Sosa” returned your Affiant’s call. Your Affiant, who
posed as a USPS Customer Service Manager, spoke with the man purporting to be “Armando
Sosa,” who sought redelivery of the parcel. Your Affiant said that due to a delivery error by the
USPS, “Arrnando Sosa” was entitled to a refund of the postage (i.e., $93.70). Your Affiant
explained that he would need to personally deliver the paperwork necessary for “Armando Sosa”
to receive the refund. The man purporting to be “Armando Sosa” agreed, but explained that he
had to work until 2:00 p.m. The man purporting to be “Armando Sosa” and your Affiant decided

that your Affiant would redeliver the parcel and provide the refund forms to “Armando Sosa” on

4
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 5 of 17 Document 1

 

August 7, 2018, at 2:30 p.m. Your Affiant thereafter contacted members of the North Central
HIDTA to arrange a new controlled delivery of the parcel to 714 W. Montana Street, Milwaukee,
Wisconsin 53215 on August 7, 2018, at 2:30 p.m.

14. On August 7, 2018, at approximately 2:30 p.m., your Affiant, dressed as a USPS
Customer Service Manager, drove an official marked USPS Delivery Vehicle to 714 W. Montana
Street and knocked on the front door of the residence. Members of the North Central HIDTA were
simultaneously conducting surveilance. A man subsequently identified as Alvaro PEREZ-
MORALES opened the door. Your Affiant inquired, “Mr. Sosa?” PEREZ-MORALES answered,
“Yes.” Your Affiant said, “I’m Jeff Metke. We spoke yesterday on the phone.” PEREZ-
MORALES responded, “Ya.” With the mailing label facing PEREZ-MORALES, your Affiant
handed the parcel to PEREZ-MORALES. Your Affiant said, “Here is your package.” PEREZ-
MORALES responded “Thanks.” Your Affiant handed PEREZ-MORALES a USPS Forrn 3533
(Application for Refund) and asked, “Mr. Sosa, would you like me to help you fill this out now or
would you like to fill this out and bring it to the Post Office?’ PEREZ-MORALES responded, “I
will bring it to the Post Office.” Your Affiant responded, “OK.” Your Affiant retrieved the parcel
from PEREZ-MORALES in order to scan it as delivered, and then returned the parcel to PEREZ-
MORALES, who thanked your Affiant. Your Affiant thanked PEREZ-MORALES and walked to
the mail delivery vehicle.

15. After your Affiant delivered the parcel, members of the North Central HIDTA
executed an anticipatory search warrant at 714 W. Montana Street, Milwaukee, WI 53215
(hereinafter referred to as “the residence”). During the search, PEREZ-MORALES was located

within the residence and detained. PEREZ-MORALES was identified by United States Passport

5
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 6 of 17 Document 1

 

 

Number 403 832259 as Alvaro PEREZ-MORALES, who was born on July, 24, 1986, in the United
States territory of Puerto Rico.

16. During the search of the residence, officers found the parcel and the USPS Form
3533 on the living room floor, and the USPS Form 3849 (Notice of Re-delivery card) on a table in
the living room. The officers found PEREZ-MORALES’s expired Puerto Rican driver’s license,
which indicated his residence was in Canovanas, Puerto Rico. Canovanas, Puerto Rico is the city
listed on the parcel’s return address and where the parcel initially entered the U.S. mail strearn.
The officers also found a black Motorola mobile telephone with the digits “3 97-()619” taped to the
back of the telephone The black Motorola mobile phone was found under a sofa in the living
room where PEREZ-MORALES was seated. The digits “3 97-0619” are the last seven digits for
the telephone number (414) 397-0619, which was the telephone number “Armando Sosa”
purportedly used on August 2, 2018 to request redelivery of the parcel via the undercover Postal
Inspection Service telephone line. Furtherrnore, on the sofa next to PEREZ-MORALES was a
Sarnsung mobile phone and the DEVICE. The officers found an LG mobile phone and a ZTE
mobile phone in an upstairs bedroom in the residence as well. North Central HIDTA officers
already obtained state search warrants for the Motorola, LG, and ZTE mobile phones, and obtained
consent to search the Sarnsung phone from PEREZ-MORALES’s spouse, who claimed ownership
of the Sarnsung mobile phone.

17. The use of fictitious names and fictitious delivery addresses is a common scenario
identified by the U.S. Postal Inspection Service in its investigation of the trafficking of illegal
drugs and their proceeds through the United States Mail.

18. Your Affiant, and other Postal Inspectors, have identified a trend of drug traffickers

mailing controlled substances into the Eastern District of Wisconsin, from states in the western

6
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 7 of 17 Document 1

 

United States and along the southern international border such as Washington, Oregon, Califomia,
Colorado, New Mexico, Texas and Arizona. There, controlled substances are more easily and
readily available, due to certain state laws, and a porous international border, among other reasons.
Inasmuch as individuals who would receive these controlled substances through the United States
Mail are obliged to pay for said controlled substances, often, the United States Mail is utilized by
drug recipients to send payments to the West Coast and Southwest drug traffickers. As such,
Within the Prohibited Mail-Narcotics program area of the United States Postal Inspection Service,
certain indicators have been identified in the area of the trafficking of both illegal drugs, and their
proceeds, through the United States Mail.

19. Your Affiant, along with other Milwaukee Postal Inspectors, conduct routine
examinations of the outside of parcels traveling in Express Mail and Priority Mail Express to the
Eastern District of Wisconsin from states on the West Coast and Southwest of the United States
looking for indicators of drug trafficking through the United States Mail.

20. Commonplace With drug trafficking through the United States Mail is the use of
mobile telephones, particularly Internet-enabled mobile telephones and so~called “smart phones.”
Based on my training and experience, senders and receivers of parcels containing contraband or
evidence of a crime use these devices to communicate and/or transmit, among other things, images
of the illicit parcels, tracking nurnbers, text messages and emails detailing pricing along with the
alias names and alias addresses used in the movement of illegal drugs, drug proceeds and other
contraband through the U.S. Mail. Furthermore, based on my training and experience, drug
traffickers commonly use multiple mobile phones to communicate With their suppliers, their

customers, and their families.

7
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 8 of 17 Document 1

 

21. The DEVICE is currently in the lawful possession of the North Central HIDTA
Office, located at 801 W. Michigan St., Milwaukee, WI 53233. It came into the north central
HIDTA Office’s possession following the execution of the anticipatory search warrant at the
residence on August 8, 2018 as noted above. Therefore, while the North central HIDTA Office
might already have all necessary authority to examine the DEVICE, I seek this additional warrant
out of an abundance of caution to be certain that an examination of the DEVICE will comply with
the Fourth Amendment and other applicable laws.

22. The DEVICE is currently in storage at the North Central HIDTA Office, located
at 801 W. Michigan St., Milwaukee, WI 53233. In my training and experience, I know that the
DEVICE has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as it was when the DEVICE first came into the
possession of the North Central HIDTA Office.

III. TECHNICAL TERMS

23. Based on my training and experience, I use the following technical terms to convey
the following meanings:

a. Wireless telephone: A Wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and from
the phone. In addition to enabling voice communications, wireless telephones offer

a broad range of capabilities. These capabilities include: storing names and phone

8
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 9 of 17 Document 1

 

numbers in electronic “address books;” sending, receiving, and storing text

messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments,
and other information on personal calendars; and accessing and downloading
information from the Intemet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

. Digital carnera: A digital camera is a camera that records pictures as digital picture
files, rather than by using photographic film. Digital cameras use a variety of fixed
and removable storage media to store their recorded images. Images can usually
be retrieved by connecting the camera to a computer or by connecting the
removable storage medium to a separate reader. Removable storage media include
various types of flash memory cards or miniature hard drives. Most digital cameras
also include a screen for viewing the stored images. This storage media can contain

any digital data, including data unrelated to photographs or videos.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other digital
data. Some portable media players can use removable storage media. Removable
storage media include various types of flash memory cards or miniature hard drives.
This removable storage media can also store any digital data. Depending on the
model, a portable media player may have the ability to store very large amounts of
electronic data and may offer additional features such as a calendar, contact list,

clock, or games.

9

Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 10 of 17 Document 1

 

 

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. lt often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated “GPS”)
consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with a special sequence
of numbers. These signals are sent by radio, using specifications that are publicly
available. A GPS antenna on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites, a computer connected to that antenna
can mathematically calculate the antenna’s latitude, longitude, and sometimes

altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication devices
and are used to access the Internet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a
keyboard and/or touch screen for entering data. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable
storage media can store any digital data. Most PDAs run computer software, giving
them many of the same capabilities as personal computers. For example, PDA
users can work with word-processing documents, spreadsheets, and presentations

10
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 11 of 17 Document 1

 

 

PDAs may also include global positioning system (“GPS”) technology for

determining the location of the device.

f. Intemet: The Intemet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Intemet, connections
between devices on the Intemet often cross state and international borders, even

when the devices communicating with each other are in the same state.

24. Based on my training, experience, and research, I know that the DEVICE has the
capabilities that allow it to serve as a wireless telephone, digital carnera, portable media player,
GPS navigation device, and PDA and has the ability to access the intemet. In my training and
experience, examining data stored on devices of this type can uncover, among other things,
evidence that reveals or suggests who possessed or used the devices.

IV. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

25. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Intemet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools.

26. Forensz`c evidence. As further described in Attachrnent B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the DEVICE
was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the DEVICE because:

11
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 12 of 17 Document 1

 

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, Who
used them, and when,

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant,

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

27. Nature of examination Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant l am applying for would permit the examination of the DEVICE consistent

12
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 13 of 17 Document 1

 

 

with the warrant, The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the
devices to human inspection in order to determine whether it is evidence described by the warrant,

28. Manner of execution Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

V. CONCLUSION

29. I submit that this affidavit supports probable cause for a search warrant authorizing
the examination of the DEVICE described in Attachment A to seek the items described in
Attachment B.

Respectfully submitted,

 

V

JEF YMETKE
United States Postal Inspector
United States Postal Inspection Service

Subscribed and swofn to before me

on s, `

DAVID E. d
UNrTED sTATE AGISTRATE JUDGE

 

13
Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 14 of 17 Document 1

ATTACHMENT A

The property to be searched is a rose gold colored Apple iPhone 7 Plus (model A1661) with
cracked touch screen, bearing alphanumeric identifiers FCC ID BCG- e3087A, IC 579c-e3087a
on the reverse of the device (hereinafter the DEVICE), recovered during the execution of a search
warrant at 714 W. Montana Street, Milwaukee, Wisconsin 53215 and currently secured at the

North Central HIDTA Office, located at 801 W. Michigan St., Milwaukee, WI 53233.

 

 

Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 15 of 17 Document 1

ATTACHMENT B
1. All records on the DEVICE described in Attachment A that relate to violations of
Title 21, United States Code, Sections 841 and 843(b), and involve Alvaro PEREZ-MORALES,
including, but not limited to: 4
a. Electronic drug or money ledgers, drug distribution or customer lists and related
identifying information, drug supplier lists (including names, addresses, phone
numbers, or any other identifying information); correspondence, notations, logs,
receipts, joumals, books, records, and other documents noting the price, quantity,
and/or times when controlled substances were obtained, transferred, sold,
distributed, and/or concealed lists of customers and related identifying information;
types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions; types, amounts, and prices of drugs trafficked as well as

dates, places, and amounts of specific transactions;

b. Electronic telephone books, address books, telephone bills, photographs, letters,
cables, telegrams, facsimiles, personal notes, e-mails, documents, and other items
or lists reflecting names, addresses, telephone numbers, addresses, and any
communications regarding illegal activities among and between members and

associates involved in drug trafficking activities;

c. Records, items and documents stored on the DEVICE reflecting travel for the
purpose of participating in drug trafficking activities, such as passports, airline
tickets, bus tickets, vehicle rental receipts, credit card receipts, taxi cab receipts,
hotel and restaurant receipts, canceled checks, maps, and records of long distance

calls reflecting travel from August 2012 to the present;

Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 16 of 17 Document 1

 

2.

 

d. Bank account records, loan documents, wire transfer records, money order receipts,

postal express mail envelopes, UPS, FedEx, and other mail service receipts and
records, bank statements, checks, credit card records, safe deposit box records,
records and receipts and rental agreements for storage facilities, financial records
and notes showing payment, receipt, concealment, transfer, or movement of money
generated from the sale of controlled substances, or financial transactions related

to the trafficking of controlled substances;

Photographs, videotapes or other depictions of assets, co-conspirators, controlled

substances, or other activities related to drug trafficking or money laundering; and

Records of Intemet Protocol addresses used; records of Intemet activity, including
firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web
pages, search terms that the user entered into any Intemet search engine, and

records of user typed web addresses

Evidence of user attribution showing who used or owned the DEVICE at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usemames and passwords, documents, and browsing history;

3.

As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

Case 2:18-mj-00160-DE.] Filed 10/29/18 Page 17 of 17 Document 1

